Per Curiam.

The record reveals that Lester Hochberg testified that he is the president of the plaintiff corporation and that Ms statement was not disputed by defendant who admitted that he dealt with Lester Hochberg in connection with the work, payment for which is the basis of this suit. Moreover, defendant conceded that the work in question was satisfactorily completed. He did, however, deny that the agreed price was $500 as claimed by plaintiff, and testified that he obligated himself to pay “ about $200
Consequently, there is no basis for dismissal of the complaint on the ground that defendant’s agreement was with a corporation other than plaintiff, and the only question which should *970have been resolved was the amount actually owed for the work admittedly done by plaintiff.
The judgment as appealed from should be reversed, and a new trial ordered for the purpose of ascertaining the amount due from defendant to plaintiff, with $30 costs to appellant to abide' the event.
Concur — Steuer, J. P., Hoestadter and IIecht, JJ.
Judgment reversed, etc.